DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-19, 22-26, 32, 33 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0254226 A1 to Jeon.
Re-claim 17, Jeon discloses a separation device for separating and collecting dust and particles, the separation device comprising: a casing 20 with an inlet (the inlet is capable of admitting a flow of air	 laden with brake dust and particles), an outlet 523 for discharging purified air, the casing comprising a tubular lateral wall extending around a longitudinal axis and an end wall (see figure 8); separation means (such as unit 400), is spaced axially away from the end wall to retain at least some of the brake dust and particles admitted via the inlet; a trapping zone 230 traps the dust and particles separated by the separation means; a downstream zone 522 is delimited by the separation means in the casing, the downstream zone being situated, at least in part, axially at an opposite end from the inlet 210 and from the trapping zone 240, the separation means comprise a group of cyclones (see figure 3), housed in the casing to separate dust and particles, (capable of separating water droplets present in the flow of air admitted via the inlet), wherein in the group of cyclones, each of the cyclones comprises a body 420 that tapers in downward direction, having a lower end opening via a gravity discharge orifice into the trapping zone, the body delimiting a separation chamber, wherein the group of cyclones comprises: an axial supply inlet 210 common to the cyclones of the group of cyclones, and provided with a connector for an axial duct allowing the flow of air admitted via the inlet to circulate as far as the group of cyclones from beneath; a plurality of exhaust stacks 513 each discharging air from a separation chamber and opening into the downstream zone inside the casing; and an intake manifold having a plurality of tubular branches to distribute the flow of air laden with dust and particles, extending between the axial supply inlet 210 and each respective separation chamber of the cyclones 410, each of the tubular branches opening radially into a corresponding separation chamber, all the bodies of the cyclones being placed radially distant from the longitudinal axis, between the longitudinal axis and the lateral wall, and wherein the group of cyclones forms a transverse barrier (at least part of 511) connected in a fluid-tight manner to the axial duct, the transverse barrier and the axial duct preventing a heterogeneous liquid-solid mixture from traveling back up toward the downstream zone during operation of the separation device.  As shown in figure 8, each separation chamber is connected to the axial duct 210 and discharges fluid via outlet 513.

Re-claim 18, the cyclones of the group of cyclones comprise at least six cyclones (see figure 5), the inlet of the separation device is lower than the level of any one of the gravity discharge orifices (as evident from figure 8, the inlet proceeds from the bottom wall of the casing), the cyclones are distributed in an annular configuration around the axial supply inlet common to the cyclones (see figure 5), each of the tubular branches opening radially into a corresponding separation chamber, the trapping zone 240 into which all of the gravity discharge orifices open being delimited by the end wall of the casing, the trapping zone extending around the axial duct in an annular configuration with a radial extension extending from the axial duct as far as the lateral wall.
Re-claim 19, the group of cyclones are formed as a unit 400 inserted into the casing (see figure 3).
Re-claim 22, the group of cyclones comprises a transverse upper flange (best shown in figure 5) having an annular fixing portion for fixing in the casing (figure 8, note the interaction with the casing), the upper flange forming upper radial parts at top of each of the bodies of the cyclones, each of the exhaust stacks 513 extends as an axial projection on each side of the upper flange.
Re-claim 23, each of the exhaust stacks has a tubular insert 513 projecting axially downward with respect to the upper flange, of which at least a portion faces a radial mouth of one of the branches of the intake manifold, extending into a separation chamber; and deceleration member (i.e. upper widened portion) having a flared shape that widens in the direction of the outlet.
Re-claim 24, at least one filtering element 530 is provided with a filter media which extends in the downstream zone inside the casing, delimiting: an intermediate zone (volume immediately above wall 511) for the circulation of purified air leaving the cyclones, in communication with the exhaust stacks; and a clean zone (area near exhaust 523) in communication with the outlet.
Re-claim 25, the filtering element has passing through it a flow of air which circulates parallel to the longitudinal axis through the filter media.  The flow of air moves up then down through the filter, at least a portion of this flow is parallel to the longitudinal axis
Re-claim 26, the filtering element has the shape of an annulus around a hollow interior space through which there passes a flow of air which circulates centripetally from a peripheral annular region included in the intermediate zone as far as the hollow interior space included within the clean zone.  The filter surrounds a flow channel 522, upon which the flow of air circulates centripetally against cover plate 524, through the filter and into an annular clean zone, and eventually an outlet.
Re-claim 32, the trapping zone 240 is formed by a lower stage of the separation device and serves to hold the brake dust and particles as well as liquid droplets which have been separated by the group of cyclones around an axial duct 210 carrying a raw air flow upward directly into the intake manifold.
Re-claim 33, the separation means consist of the group of cyclones 410/420.
Re-claim 34, the group of cyclones forms a multi-cyclone structural unit fitted in a fluid tight and centered manner over the axial duct formed as an internal axial projection in a bowl belonging to the casing.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of US 7,955,405 to Smith.
Re-claim 20, Jean teaches the separation means produced as at least two parts (such as elements 420 and 512).  However, Jeon is silent the parts molded in a plastics material.
Smith teaches the common practice of forming elements from molded plastics material, see column 2 lines 19-23.  This process provides a cost effective manner by which a intricate product can be manufactured.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having made the separation parts of Jeon to have looked to Smith and the process of plastics molding, as this would have provided a relatively easy method of production.
Re-claim 21, Jeon teaches each body of the cyclone is connected to a branch of the intake manifold and integral therewith (units 400 and 500 are combined in a manner resulting in an integral formation).  Jean is silent regarding a plastics molded material.  
Smith teaches the common practice of molded plastics material when forming a cyclonic chamber or a separation device, see column 2 lines 19-23.  This process provides a cost effective manner by which a intricate product can be manufactured.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having made the cyclone body elements of Jeon to have looked to Smith and the process of plastics molding, as this would have provided a relatively easy method of production.
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of DE 42 40 873 A1 to Klamuenzner.
The clean zone is located in the casing (such as at least the volume above the wall portion 511).  However, Jeon fails to teach in the clean zone a turbine rotor to aspirate the flow of air admitted via the inlet of the casing.  
Klamuenzner teaches dust separation device having within a clean zone a turbine rotor 15 to aspirate the flow of air.  This provides additional force by which the air is moved out from the casing, thus improving overall air flow.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided within the clean zone of Jeon a turbine rotor as taught by Klamuenzner, thus improving the air flow out of the casing.


Claim(s) 29-31 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of DE 196 43 869 C2 to Foesel.
Re-claim 29, Jeon fails to teach or suggest the air separation unit utilized in a brake assembly comprising a caliper, caliper support, a rotor disk, at least two pressing pads against the rotor, and a collector device arranged in a vicinity of the caliper support.
Foesel teaches a non-polluting brake assembly, comprising: a caliper 6, a caliper support (as is common with a caliper), a rotor disk 7, at least two pressing pads (see first paragraph of the translation), a collector device 5 is arranged in a vicinity of the caliper support, the collector device comprises at least one inlet, and a connecting element 4 connected to an outlet of the collector device and in communication with the casing 3 of the air separation unit (of the type taught by Jeon).  The unit 3 can easily take the form of the separation unit taught by Jeon, as each a self-contained unit.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized a use for the separation unit of Jeon in conjunction with a brake system as taught by Foesel, as this use is merely interpreted as one of intended use.
Re-claim 30, Foesel further teaches an aspiration device 2 arranged in the vicinity of the caliper support, the wall structure of element 5 constitutes a deflector.
Re-claim 31, Foesel further teaches the inlet (such as the inlet to container 3, representative of the separation device of Jeon) that defines a cannula to which a connecting element 4 is fixed, element 4 is connected to a brake dust collector device 5, the casing 3 is attached to a strut 1 of a suspension damper.
Re-claim 35, Foesel further teaches the casing 3 provided with a flexible hose 4 connected to the axial duct for brake dust and particles circulation, and wherein the casing is fixedly attached to a strut of a suspension damper that belongs to a vehicle or mobile plant.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the air separation unit of Jeon with a flexible hose 4 connected to the axial duct for brake dust and particles circulation, the casing fixedly attached to a strut of a suspension damper that belongs to a vehicle or mobile plant as taught by Foesel, as this would have provided a means of transmitting the particulate matter to the air separation unit of Jeon.
Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  James, Farnsworth, Helstrom, Caparros, FR ‘672, Qian, Han and Oh each teach a separation device.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
November 22, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657